El Juez Asociado Señoe Wold,
emitió la opinión del tribunal.
Victorio de la Rosa fné acusado del delito de asesinato en segundo grado y convicto de homicidio voluntario. En ape-lación señala tres errores.
Se sostiene en primer lugar que la corte inferior cometió error al no sobreseer la acusación toda vez que, según alegó, habían transcurrido 79 días entre el- arresto y la presentación de la acusación por el gran jurado. Los propios autos no revelan la fecha del arresto y esta omisión es suficiente motivo para desechar el señalamiento. Después de la vista de este caso el apelante presentó certificaciones para demostrar la fecha de su arresto, pero de los autos no aparece que estos documentos fueran sometidos al juez sentenciador cuando se radicó u oyó la moción para sobreseer. Igualmente, nada hay en los autos que demuestre la prueba que le fue sometida al juez, si alguna, en apoyo de la moción. El apelante no nos convence de que el proceso seguido contra él fué demorado indebidamente o sin justa causa.
En lo que se refiere a la moción sobre especificación de particulares los autos dejan en forma similar de poner ante nos lo que ocurrió en la corte inferior. El apelante no nos convence de que necesitara una especificación mayor que la contenida en la acusación.
El tercer señalamiento de error se refiere exclusivamente al peso de la prueba, por el jurado. Hemos dicho con frecuencia que se necesitaría un caso extraordinario para justificar la revocación de una sentencia por este tribunal cuando hay un conflicto en la prueba que el jurado ha resuelto. El acusado y sus testigos presentaron prueba en el sentido de que él había sido sometido a amenazas por el interfecto, y *71que tuvo conocimiento de estas amenazas por varios con-ductos. Sin embargo, al hacerse los disparos, según el ju-rado tenía derecho a creer, el occiso se hallaba tranquilamente en una tienda con su hijo. El mismo acusado dijo que llegó a temer al interfecto, pero evidentemente no satisfizo al ju-rado de que su temor fuera el de un hombre de ordinaria pru-dencia. No aparecía suficiente provocación. Además el ju-rado no estaba obligado a creer todas sus manifestaciones o las de sus testigos. .

Debe confirmarse la sentencia apelada.